Citation Nr: 1636571	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel












INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970 and subsequent periods of active duty in the Air Force Reserves to include from January to April 1991 and in April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its November 2014 decision and remand, the Board, in part, denied the issue of entitlement to service connection for a lumbar spine disability.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) in February 2015.  In a Memorandum Decision of January 2016, the Court set aside the Board's November 2014 decision to deny service connection for a lumbar spine disability and remanded the matter for readjudication.  The issue is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Memorandum Decision, further action is needed in connection with the claim for service connection for a lumbar spine disability.   

The Veteran contends that his current lumbar spine disability was incurred while on active duty.  Specifically, he asserts that in April 1996, his foot got caught in a net while tying down pallets and that he fell, landing on his back.   

Service treatment records (STRs) show that the Veteran complained of stiffness and pain in his low back in April 1996.  It was noted that the Veteran had "jerk[ed]" his back while securing pallets in a storage area.  A diagnosis of lumbar strain was provided.   

A private medical note dated in August 2007 reflects that the Veteran's private chiropractor, Dr. Fielden, indicated that the Veteran had sustained a severe lumbar spine sprain/strain while performing military duties.  Dr. Fielden noted that he had treated the Veteran from 1996 to 2000.  It was noted that radiograph findings revealed degenerative disc disease at the level of L4-S1 causing central canal stenosis and bilateral foraminal stenosis and arthrosis of the L4-S1 with associated osteophyte formation.  

The Veteran was afforded a VA examination in May 2011.  A diagnosis of minor degenerative disc disease of the lumbar spine was provided.  The examination report reflects that the VA examiner had been notified that the Veteran did not have active duty service in 1996.  He stated that there was no diagnosis of degenerative disc disease while in service.  The VA examiner also noted the 2007 chiropractor's note, but stated that there were no records of a diagnosis, date, or frequency of treatment between 1996 and 2000.

The Veteran was afforded a VA examination in November 2013.  A diagnosis of lumbar spine spondylosis was provided.  It was found that the Veteran experienced functional loss and pain and muscle spasms.  The VA examiner found that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that the STRs showed occasional, intermittent complaints of myofascial lumbar spine pain throughout service.  Evaluations for intermittent episodes of lumbar spine pain revealed normal range of motion and that there was no report of traumatic accident or injury of the lumbar spine.  The VA examiner also stated that the Veteran's present condition most often occurred as a chronic process from "wear and tear" and was part of the normal aging process of the spine.  The VA examiner also noted that muscle strain of the thoracolumbar spine is a soft-tissue disorder which typically resolved in several weeks to months without long lasting effects and that that there was no significant lumbar spine injury, or objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in STRs.  

In its November 2014 decision, the Board found that the November 2013 VA opinion was the only competent opinion of record that addressed the question of whether the Veteran's current lumbar spine disability was related to service, and the Board accepted the opinion as probative of the medical nexus question.  As such, service connection for a lumbar spine disability was denied.

The Veteran appealed the November 2014 Board decision to the Court.  In its Memorandum Decision, the Court specifically noted that the record included a 2007 treatment report from a chiropractic clinic.  The Court stated that "the Board did not address this potentially favorable evidence or explain why it nonetheless found no evidence of continuity of symptomatology."  

Following consideration of the Board's November 2014 decision, the Court's January 2016 Memorandum Decision and the Veteran's statements in support of his appeal, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  First, a review of the evidence does not reflect that treatment records from the Veteran's private chiropractor Dr. Fielden, to include from 1996 to 2000, have been associated with the Veteran's claims file.  While on remand, the RO should make an attempt to obtain these private treatment records after securing any necessary authorization from the Veteran.  

Second, based on the evidence, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's claimed lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA for Dr. Fielden who has treated the Veteran's claimed lumbar spine disability.  

Upon receipt of such, take appropriate action to contact the private chiropractor and request complete records related to the Veteran's claimed disability, to include from 1996 to 2000.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

All efforts to obtain any and all identified records must be fully documented in the claims file. 

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed lumbar spine disability.  All indicated studies must be performed, and all findings reported in detail in the examination report.  The electronic claim file must be made available to and reviewed by the examiner. 

For any lumbar spine disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service. 

In rendering an opinion, the examiner must note the August 2007 private chiropractor's note and any medical records associated with his treatment.  

A complete rationale for any opinion expressed is required.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




